DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2021 has been entered.

Response to Arguments
Applicant's arguments filed 13 May 2021 have been fully considered but they are not persuasive. 
Applicant argues the references either alone or in combination fail to disclose the claims as currently presented.  Firstly, Applicant argues that where a reference [e.g. 
Secondly, applicant argues terminals with a spectral reflectance within the claimed range has unexpected, superior results with low resistance and improved connection reliability and none of the references recognizes said unexpected, superior results nor do any of the references explicitly disclose the spectral reflectance range currently presented in the claims.  Once again, applicant is arguing that spectral reflectance (an optical property) is causing an improvement in the resistance (electrical property) and adhesion (mechanical property) characteristics.  As previously noted by the examiner, the improvement in adhesion and resistance of the component is a result of the unevenness (roughness) of the surface and not the surface’s ability to reflect light (spectral reflectance).  Spectral reflectance is merely a means of measuring (determining) the degree of roughness.  The concept of a rough surface improving resistance and adhesion is not unexpected. The examiner notes US 5,390,074 discloses roughening of an electrode lead will allow for enhanced contact strength thus decreasing the contact resistance and US 2019/0244765 discloses the surface roughness of conductive foil is a result, effective variable for reducing contact resistance.  Therefore, based on all the evidence of record, the results of improved 
Lastly, applicant argues that while the process of Hatanaka and Nakahara are substantially the same as that process disclosed in the current application, the current application disclose various examples that are substantially the same as one another yet have results that vary in an unexpected way.  The examiner disagrees with applicant.  While the examples of the current application have a similar manufacturing process to one another, it is noted that examples 2-5 & 11 have a reduced etching time (i.e. surface roughness will be less) which would result in the different results.  As noted above, the results are not considered unexpected as one of ordinary skill in the art would expect that roughening a surface will cause a reduction in contact resistance.  All claims stand rejected.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 & 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP2014179193A hereafter referred to as Hatanaka.
In regards to claim 1, 
Hatanaka disclose an electrochemical device comprising:
an element body in which a pair of inner electrodes (35/38 - fig. 6; [0078]) are arranged so as to sandwich a separator sheet (37 - fig. 6; [0078]);
an exterior sheet (33 - fig. 8; [0078]) covering the element body; seal parts (fig. 8; abstract) sealing peripheral parts of the exterior sheet for immersing the element body in an electrolyte (34 - fig. 6; [0078]); and

wherein at least one surface of the lead terminals is etched to form unevenness (fig. 1 & 7),
wherein the degree of unevenness formed on at least one surface of the lead terminals is controlled so that the spectral reflectance of at least one surface of the lead terminals is adjusted to 39% or more and 53% or less in the measurement wavelength of 400nm and 40% or more and 56% or less in the measurement wavelength of 500nm according to a SCI method (abstract, [0019], & [0050-0051] - based on the surface roughness of the aluminum base plate the spectral reflectance will fall within the claimed range). As the method of manufacturing the collector of the present invention is substantially the same as the method of manufacturing the collector of Hatanaka it’s reasonably expected that the spectral reflectance of at least one surface of the lead terminals of Hatanaka will be 39% or more and 53% or less in the measurement wavelength of 400nm and 40% or more and 56% or less in the measurement wavelength of 500nm according to a SCI method. If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the final collector of Hatanaka will have a spectral reflectance well outside the claimed range. Otherwise, a prima facie case of anticipation, or in the alternative, of obviousness has been established

In regards to claim 2, Hatanaka disclose
The electrochemical device according to claim 1, wherein at least one surface of the lead terminals is chemically etched ([0091]).

In regards to claim 3, Hatanaka disclose
The electrochemical device according to claim 1, wherein the lead terminals are formed by aluminum or an aluminum alloy (abstract).

In regards to claim 7, 
Hatanaka disclose an electrochemical device comprising:
an element body in which a pair of inner electrodes [35/38 - fig. 6; [0078]) are arranged so as to sandwich a separator sheet (37 - fig. 6; [0078]);
an exterior sheet (33 - fig. 6; [0078]) covering the element body;
seal parts (fig. 8; abstract) sealing peripheral parts of the exterior sheet for immersing the element body in an electrolyte (34 - fig. 6; [0078]); and
lead terminals (31 - fig. 5-7; [0078]) extending outward from the seal parts of the exterior sheet;
wherein the degree of unevenness formed on at least one surface of the lead terminals is controlled so that the spectral reflectance of at least one surface of the lead terminals is adjusted to 39% or more and 53% or less in the measurement wavelength of 400nm and 40% or more and 56% or less in the measurement wavelength of 500nm according to a SCI method (abstract, [0019], & [0050-0051] - based on the surface roughness of the aluminum base plate the spectral reflectance will fall within the claimed range). As the method of manufacturing the collector of the present invention is substantially the same as the method of manufacturing the collector of Hatanaka it’s reasonably expected that the spectral reflectance of at least one surface of the lead terminals of Hatanaka will be 39% or more and 53% or less in the measurement 

In regards to claim 8, Hatanaka disclose
The electrochemical device according to claim 7, wherein at least one surface of the lead terminals is chemically etched ([0091]).

In regards to claim 9, Hatanaka disclose
The electrochemical device according to claim 7, wherein the lead terminals are formed by aluminum or an aluminum alloy (abstract).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code included above under section Claim Rejections - 35 USC § 102/103 above (page 4-5).

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saya (US 2015/0103470) in view of JP2001243939A hereafter referred to as Nakahara.
In regards to claim 1,
Saya ‘470 discloses an electrochemical device comprising:

an exterior sheet (4 - fig. 1-2; [0042]) covering the element body;
seal parts (40, 42, 44, & 46 - fig. 1; [0056]) sealing peripheral parts of the exterior sheet for immersing the element body in an electrolyte ([0046]); and
lead terminals (18 & 28 - fig. 1-3; [0039]) extending outward from the seal parts of the exterior sheet. Saya ‘470 fails to disclose wherein at least one surface of the lead terminals is etched to form unevenness, wherein the degree of unevenness formed on at least one surface of the lead terminals is controlled so that the spectral reflectance of at least one surface of the lead terminals is adjusted to 39% or more and 53% or less in the measurement wavelength of 400nm and 40% or more and 56% or less in the measurement wavelength of 500nm according to a SCI method.

Nakahara discloses wherein at least one surface of the lead terminals is etched to form unevenness (fig. 1-2; abstract), the surface roughness (and thus spectral reflectance which is a result of the degree of unevenness) is a result effective variable, particularly for improving adhesiveness of the terminal leads ([0009]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the lead terminals of Saya ‘470 to have an uneven surface with a spectral reflectance of at least one surface of the lead terminals is 39% or more and 53% or less in the measurement wavelength of 400nm and 40% or more and 56% or less in the measurement wavelength of 500nm according 

In regards to claim 2,
Saya ‘470 fails to disclose wherein at least one surface of the lead terminals is chemically etched.

Nakahara discloses wherein at least one surface of the lead terminals is chemically etched (fig. 1-2; abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the lead terminals of Saya ‘470 to have an uneven surface as taught by Nakahara to improve the adhesion between the terminal leads and the polymeric housing and prevent liquid spill and permeation of gases.

In regards to claim 3,
Saya '470 further discloses wherein the lead terminals are formed by aluminum or an aluminum alloy ([0045] & [0055]).

In regards to claim 4,


In regards to claim 5,
Saya '470 further discloses wherein a thickness of the lead terminals is 60 pm or less ([0045] & [0055]).

In regards to claim 6,
Saya '470 further discloses further comprising support tabs (411 & 4f2 - fig, 1; [0083-0085]) which are comprised of a portion of the peripheral parts of the exterior sheet extending outwardly from the seal parts to the outside.

In regards to claim 7,
Saya ‘470 discloses an electrochemical device comprising:
an element body (10 - fig. 2-3; [0039]) in which a pair of inner electrodes (16 & 26 - fig. 2; [0043]) are arranged so as to sandwich a separator sheet (11 - fig. 2; [0043]);
an exterior sheet (4 - fig. 1-2; [0042]) covering the element body;
seal parts (40, 42, 44, & 46 - fig. 1; [0056]) sealing peripheral parts of the exterior sheet for immersing the element body in an electrolyte ([0046]); and
lead terminals (18 & 28 - fig. 1-3; [0039]) extending outward from the seal parts of the exterior sheet. Saya ‘470 fails to disclose wherein the degree of unevenness formed on at least one surface of the lead terminals is controlled so that the spectral reflectance of at least one surface of the lead terminals is adjusted to 39% or more and 

Nakahara discloses wherein at least one surface of the lead terminals is etched to form unevenness (fig. 1-2; abstract), the surface roughness (and thus spectral reflectance which is a result of the degree of unevenness) is a result effective variable, particularly for improving adhesiveness of the terminal leads ([0009]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the lead terminals of Saya ‘470 to have an uneven surface with a spectral reflectance of at least one surface of the lead terminals is 39% or more and 53% or less in the measurement wavelength of 400nm and 40% or more and 56% or less in the measurement wavelength of 500nm according to a SCI method to improve the adhesiveness of the terminal leads and prevent liquid spill and permeation of gases as taught by Nakahara.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 8,
Saya '470 fails to disclose wherein at least one surface of the lead terminals is chemically etched.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the lead terminals of Saya ‘470 to have an uneven surface as taught by Nakahara to improve the adhesion between the terminal leads and the polymeric housing and prevent liquid spill and permeation of gases.

In regards to claim 9,
Saya '470 further discloses wherein the lead terminals are formed by aluminum or an aluminum alloy ([0045] & [0055]),

In regards to claim 10,
Saya ‘470 further discloses wherein current collector layers of the inner electrodes are formed continuously and integrally with the lead terminals ([0055]).

In regards to claim 11,
Saya '470 further discloses wherein a thickness of the lead terminals is 60 pm or less ([0045] & [0055]).

In regards to claim 12,


In regards to claim 14,
Saya ‘470 further discloses which is an electric double layer capacitor ([0099]).  

In regards to claim 15,
Saya ‘470 further discloses which is an electric double layer capacitor ([0099]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,390,074 – C9:L22-32 	 US 2019/0244765 – [0111]
CA2868300A1 – P26:L1-13

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848